Exhibit 10.3

 

LOCK-UP AGREEMENT

 

 

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, MA 02421

 

Madrigal Pharmaceuticals, Inc.
500 Office Center Drive, Suite 400

Fort Washington, PA 19034

 

Ladies and Gentlemen:

 

In connection with the proposed acquisition of Madrigal Pharmaceuticals, Inc.
(the “Company”) by Synta Pharmaceuticals Corp. (“Synta”) whereby Saffron Merger
Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of Synta, will merge with
and into the Company (the “Merger”), and in consideration of Synta, Merger Sub
and the Company entering into the Agreement and Plan of Merger and
Reorganization dated on or about April [•], 2016 (the “Merger Agreement;” all
capitalized terms used in this Lock-Up Agreement without definition herein shall
have the meanings ascribed to them in the Merger Agreement), the receipt and
sufficiency of such consideration being hereby acknowledged and accepted, and in
order to induce Synta and the Company each to close the Merger, the undersigned
(“Securityholder”), a holder of shares of Company Capital Stock and/or
Convertible Debt (the “Company Securities”) who will receive shares of Saffron
Common Stock in exchange for his, her or its shares of Company Securities hereby
agrees with Synta and the Company as follows:

 

1.                                      During the Lock-Up Period (as defined
below), Securityholder shall not, directly or indirectly, (a) sell, assign,
transfer, tender, or otherwise dispose of (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise, including,
without limitation, by the creation of any liens, claims, charges or other
encumbrances or restrictions of any kind whatsoever (“Liens”) on) any
(i) Company Securities and (ii) shares of Saffron Common Stock and any
securities convertible into, exchangeable for or that represent the right to
receive shares of Saffron Common Stock, in each case whether now owned or
hereinafter acquired, owned directly by the Securityholder (including holding as
a custodian) or with respect to which the Securityholder has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission (collectively, the “Locked-Up Securities”), (b) effect any short sale
or enter into any contract, option, commitment or other arrangement or
understanding with respect to the direct or indirect sale, transfer, assignment
or other disposition of (including, without limitation, by the creation of any
Liens or by establishing or increasing a put equivalent position or liquidating
or decreasing a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to, any Locked-Up Securities, or publicly announce an
intention to effect any such transaction, during the Lock-Up Period) any
Locked-Up Securities, or (c) take any action that would make any representation
or warranty of Securityholder contained herein untrue or incorrect or have the
effect of preventing or disabling Securityholder from performing
Securityholder’s obligations under this Lock-Up Agreement.  Notwithstanding the
foregoing, and provided that transfers described in (a) through (f) of this
sentence are not required to be reported in any public report or filing with the
Securities and Exchange Commission (other than (i) a filing at any time on a
Form 5 or (ii) a filing after the expiration of the Lock-Up Period on a

 

--------------------------------------------------------------------------------


 

Schedule 13D or Schedule 13G (or Schedule 13D/A or Schedule 13G/A),
Securityholder may make (a) transfers as a bona fide gift or gifts (b) transfers
by will or by operation of law or other transfers for estate-planning purposes,
in which case this Lock-Up Agreement shall bind the transferee, (c) with respect
to such Securityholder’s Company Options which expire on or prior to the
Expiration Date, transfers, sale, or other disposition of Locked-Up Securities
to the Company as payment for the (i) exercise price of such Securityholder’s
Company Options and (ii) taxes applicable to the exercise of such
Securityholder’s Company Options or (d) if Securityholder is a partnership or
limited liability company, a transfer to one or more partners or members of
Securityholder or to an affiliated corporation, trust or other business entity
under common control with Securityholder, or if Securityholder is a trust, a
transfer to a beneficiary, provided that in each such case the applicable
transferee has signed a lock-up agreement in substantially the form hereof,
(e) any transfer to another holder of the capital stock of the Company that has
signed a lock-up agreement in substantially the form hereof relating to the
transferred Shares and (f) transfers of shares acquired on the open market
following the Closing Date.  In the event that any securities held by any other
holder (the “Other Holder”) subject to a similar lock-up agreement in connection
with the Merger are released from the restrictions of such lock-up agreement,
the Locked-Up Securities held by the undersigned Securityholder shall likewise
automatically be released from the restrictions contained herein in the same
proportion as those securities released for the Other Holder.

 

2.                                      As used in this Lock-Up Agreement, the
term “Lock-Up Period” shall mean from and after the date hereof until the
earlier to occur of (a) 180 days after the Closing Date or (b) such date and
time as the Merger Agreement shall be terminated pursuant to Section 9 thereof
or otherwise.  Upon termination or expiration of this Lock-Up Agreement, no
party shall have any further obligations or liabilities under this Lock-Up
Agreement; provided, however, such termination or expiration shall not relieve
any party from liability for any willful breach of this Lock-Up Agreement or
acts of bad faith prior to termination hereof.

 

3.                                      Securityholder also agrees and consents
to the entry of stop transfer instructions with Synta’s transfer agent and
registrar against the transfer of Securityholders’ Locked-Up Securities, except
in compliance with this Lock-Up Agreement.  In furtherance of the foregoing,
Synta and its transfer agent are hereby authorized to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Lock-Up Agreement.

 

4.                                      Securityholder understands that Synta,
the Company and Merger Sub will proceed with the Merger in reliance on this
Lock-Up Agreement.  Moreover, Securityholder understands and agrees that Synta,
Merger Sub and the Company are relying upon the accuracy, completeness, and
truth of Securityholder’s representations, warranties, agreements, and
certifications contained in this Lock-Up Agreement.

 

[Remainder of Page has Intentionally Been Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

Date:                 , 2016

 

 

Very truly yours,

 

If an individual, please sign here:

 

 

Signature:

 

 

Print Name:

 

 

If a corporation, a limited partnership or other legal entity, please sign here:

 

 

Legal Name:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Lock-Up Agreement]

 

--------------------------------------------------------------------------------


 

Date:                 , 2016

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MADRIGAL PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Lock-Up Agreement]

 

--------------------------------------------------------------------------------